                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:17CR242

       vs.
                                                                   ORDER
MARVELL FIELDS,

                     Defendant.


      Before the Court is non-party Paige Richardson’s Request for Transcript (Filing
No. 100) of the sentencing hearing held on September 25, 2018.


      IT IS ORDERED:
      1.     The Request for Transcript (Filing No. 100) is granted.
      2.     The Clerk’s Office is directed to mail a copy of this order to Paige Richardson
             at 1605 S. 26th Street, Lincoln, Nebraska, 68502.
      3.     Court reporter Susan DeVetter is directed to advise Ms. Richardson of the
             cost to obtain the transcript. Ms. Richardson will be responsible for that
             transcript cost.


      Dated this 29th day of November 2018.


                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
